DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 09/14/2020 has been considered by the Examiner and made of record in the application file.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-4, the claim elements:
“a detection module configured to detect”
“an identification module configured to identify”
“a calculation module configured to calculate”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  [0031] At least one or all of the preprocessing module 21, the detection module 22, the calculation module 23, the identification module 24, and the flag output module 25 of the control unit 2 may be configured by hardware such as an application specific integrated circuit (ASIC) and a field-programmable gate array (FPGA).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Reasons for Allowance
	Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:

Nozawa (US 2019/0212275 A1) discloses a surface inspection apparatus includes: an inspection pattern forming unit that forms inspection patterns; a projection unit that projects the inspection patterns onto an inspection target object; a captured image acquiring unit that acquires captured images of the inspection target object; an edge extraction image creating unit that extracts edges from captured images, and creates edge extraction images; a correction coefficient setting unit that sets a correction coefficient for correcting intensities of edges in the edge extraction image; an intensity correcting unit that corrects the intensities of the edges; a corrected edge extraction image creating unit that creates corrected edge extraction images; an integrated image creating unit that creates a single integrated image by integrating the brightness values at the same position of the inspection target object; and a determination unit that determines the presence or absence of unevenness on a surface of the inspection target object.
Kosakai (JP 2004093146 A) discloses accurately detect waviness in a sample to be inspected also to a variation of brightness in a patterning light source, and the position deviation of the sample to be inspected.  An undulation inspection apparatus that inspects undulation of unevenness present on a surface of a sample to be inspected (corresponding to an “inspection target object” in the present application). The undulation inspection apparatus includes a patterning light source that irradiates a predetermined light source pattern to the sample to be inspected, an image capturing device that captures an image of the light source pattern irradiated to the sample to be inspected, a brightness center-of-gravity position calculating unit that calculates a center-of-gravity position of brightness of the light source pattern with respect to a predetermined threshold value based on a brightness of a pixel captured by the image capturing device, a weighting unit that weights a pixel at the brightness center-of-gravity position and a pixel adjacent to the pixel, and a determination unit that determines undulation of the surface of the sample to be inspected based on pixel values of the weighted pixels.
However, neither Nozawa nor Kosakai, either alone or in combination, discloses “detecting a small region as a candidate region for a deposit region corresponding to a deposit adhering to an imaging device, based on brightness information for each of small regions into which a predetermined region in an image captured by the imaging device is divided; and identifying the candidate region as the deposit region when undulation change in brightness distribution of pixels included in the candidate region detected at the detecting is within a predetermined range”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665